Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the specific limitation “a layer of liquid crystal molecules, a first driving electrode and a second driving electrode respectively on both sides of the layer of the liquid crystal molecules” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3, 5, 10, 11 are objected to because of the following informalities:  
Regarding claim 3, the limitation “if the intensity signal of the incident light is greater than the threshold value, the controller adjusts the driving voltage of the at least one of the sub-electrodes to change the optical axis direction of the lens assembly, and if the intensity signal of the incident light is not greater than the threshold value, the controller controls driving voltages of the plurality of sub-electrodes to remain unchanged” appears to be a conditional claim.  For examining purposes, the examiner assumes the second parts of the phrase are no longer valid if the intensity signal of the incident light is equal to the threshold value.
Regarding claim 5, the limitation “if the light intensity signal of the lens assembly is greater than the threshold value and the human eye's position is in the path of the reflected light of the Incident light by the reflective layer, the controller adjusts a driving voltage of the at least one of the sub-electrodes to change the optical axis direction of the lens assembly; and if the light intensity signal does not reach the threshold, and/or the human eye position is not in the path of the reflected light, the controller controls the driving voltages of the sub-electrodes to remain unchanged” appears to be a conditional claim.  For examining purposes, the examiner assumes the second parts of the phrase are no longer valid if the intensity signal of the incident light is equal to the threshold value or the human eye's position is not in the path of the reflected light of the Incident light by the reflective layer.
Regarding claim 10, the limitation “if the light intensity signal of the lens assembly of one area is greater than the threshold value and the human eye's position is in a path of the reflected light of the incident light on the lens assembly of the corresponding area, the controller controls to adjust a driving voltage of at least one of the sub-electrodes of the corresponding area to change the optical axis direction of the lens assembly of the corresponding area; if the light intensity signal of the lens assembly of one area is not greater than the threshold value and/or the human eye's position is not in a path of the reflected light of the incident light on the lens assembly of the corresponding area, the controller controls driving voltages of the sub-electrodes of the corresponding area to remain unchanged” appears to be a conditional claim.  For examining purposes, the examiner assumes the second parts of the phrase are no longer valid if the intensity signal of the incident light is equal to the threshold value or the human eye's position is not in the path of the reflected light of the Incident light by the reflective layer.
Regarding claim 11, the limitation “if the light intensity signal of the lens assembly of one area is greater than the threshold value, the controller controls to adjust driving voltages of the sub-electrodes of the corresponding area with a first parameter to change the optical axis direction of the lens assembly of the corresponding area; the controller is then configured to determine whether the human, eye's position is in a path of the reflected light of the incident light on the lens assembly of the corresponding area after adjusting the driving voltages, if the human eye's position is in the path of the reflected light of the incident light on the lens assembly of the corresponding area after adjusting the driving voltages, the controller controls to adjust the driving voltages of the sub-electrodes of the corresponding area with a second parameter to change the optical axis direction of the lens assembly of the corresponding area, wherein the first parameter and the second parameter each comprise a plurality of driving voltages applied on the plurality of sub-electrodes respectively, and the first parameter is different from the second parameter” appears to be a conditional claim.  For examining purposes, the examiner assumes the second parts of the phrase are no longer valid if the intensity signal of the incident light is equal to the threshold value or the human eye's position is not in the path of the reflected light of the incident light by the reflective layer.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. (US 2010/0033797) in view of Sun et al. (US 2010/0033797).
Regarding claim 1, Schofield et al. (figures 1-6) discloses an anti-glare apparatus, comprising: 
a lens assembly (14) having an incident side, the lens assembly comprising a layer of liquid crystal molecules (21), a first driving electrode and a second driving electrode respectively on both sides of the layer of the liquid crystal molecules (see at least paragraph 0038), at least one of the first driving electrode or the second driving electrode comprising a plurality of sub-electrodes (see at least paragraph 0038); and 
a reflective layer on a side of the lens assembly opposite from the incident side (39a, 39b, or 20).
Schofield et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Schofield et al. is silent regarding wherein the lens assembly is configured to change an optical axis direction of the lens assembly by adjusting a driving voltage of at least one of the plurality of sub-electrodes. Sun et al. (figures 4-5) teaches wherein the lens assembly is configured to change an optical axis direction of the lens assembly by adjusting a driving voltage of at least one of the plurality of sub-electrodes (see at least paragraphs 0039 and 0053-0054).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify driving method as taught by Sun et al. in order to achieve an intelligent regulation operation mode of the rearview mirror and improve safety of the automobiles. 
Regarding claim 2, Sun et al. (figures 4-5) teaches a photoreceptor (see at least paragraph 0052), configured to acquire an intensity signal of an incident light irradiating the incident side of the lens assembly; and a controller (see at least paragraph 0019 and 0053) electrically connected to the first hiving electrode, the second driving electrode, and the photoreceptor, wherein the controller is configured to adjust the driving voltage of the at least one of the sub-electrodes based on the intensity signal of the incident light to change the optical axis direction of the lens assembly.
Regarding claim 3, Sun et al. (figures 4-5) teaches wherein the controller is configured to determine whether the intensity signal of the incident light is greater than a threshold value; if the intensity signal of the incident light is greater than the threshold value, the controller adjusts the driving voltage of the at least one of the sub-electrodes to change the optical axis direction of the lens assembly, and if the intensity signal of the incident light is not greater than the threshold value, the controller controls driving voltages of the plurality of sub-electrodes to remain unchanged (see at least paragraph 0016).
Regarding claim 12, Schofield et al. (figures 1-6) discloses a mirror, comprising the anti-glare apparatus according to claim 1.
Regarding claim 13, Schofield et al. (figures 1-6) discloses an outer frame and a protective layer, and at least a portion of the anti-glare apparatus is inside an area surrounded by the outer frame and the protective layer (10 and 20; figure 1).
Regarding claim 14, Schofield et al. (figures 1-6) discloses wherein at least a portion of a surface of the outer frame facing the protective layer is commonly used as the reflective layer of the anti-glare apparatus (10 and 20; figure 1).
Regarding claim 15, Schofield et al. (figures 1-6) discloses wherein the protective layer is made of a transparent material (see at least paragraph 0041).
Regarding claim 16, Schofield et al. (figures 1-6) discloses wherein the mirror is an interior rearview mirror, an exterior rearview mirror, or a lower view mirror of a vehicle (see at least paragraph 0002).
Regarding claim 17, Schofield et al. (figures 1-6) discloses wherein the mirror is a corner mirror (see at least paragraph 0002).
Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schofield et al. in view of Sun et al.; in view of Li et al. (CN 108162729). 
Regarding claim 4, Schofield et al. as modified by Sun et al. teaches the limitations as shown in the rejection of claim 3 above.  However, Schofield et al. as modified by Sun et al. is silent regarding a human eye's position. Li et al. (figures 4-5) teaches an imaging apparatus; wherein the imaging apparatus is configured to acquire a human eye's position, and the controller is further configured to control whether to change the optical axis direction of the lens assembly based on a combination of the intensity signal of the incident light and the human eye's position.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify driving method as taught by Li et al. in order to achieve an intelligent regulation operation mode of the rearview mirror and improve safety of the automobiles. 
Regarding claim 5, Schofield et al. as modified by Sun et al. and Li et al. (figures 4-5) teaches wherein the controller is configured to determine whether the light intensity signal of the lens assembly is greater than the threshold value and whether the human eye's position is in a path of a reflected light of the incident light by the reflective layer; if the light intensity signal of the lens assembly is greater than the threshold value and the human eye's position is in the path of the reflected light of the incident light by the reflective layer, the controller adjusts a driving voltage of the at least one of the sub-electrodes to change the optical axis direction of the lens assembly; and if the light intensity signal does not reach the threshold, and/or the human eye position is not in the path of the reflected light, the controller controls the driving voltages of the sub-electrodes to remain unchanged.
Regarding claim 6, Sun et al. (figures 4-5) teaches wherein the anti-glare apparatus comprises a plurality of areas, each of the plurality of areas comprises the lens assembly, and an optical axis of the lens assembly of each of the plurality of areas is independently adjustable by the controller (different pixel areas).
Regarding claim 7, Sun et al. (figures 4-5) teaches wherein the first driving electrode of the lens assembly of each of the plurality of areas comprises the plurality of sub-electrodes and the second driving electrode of the lens assembly of each of the plurality of areas merge into an integral driving electrode (electrodes of different pixel areas).
Regarding claim 8, Schofield et al. (figures 1-6) discloses wherein the anti-glare apparatus comprises at least one photoreceptor in each of the plurality of areas, and the at least one photoreceptor in each area of the anti-glare apparatus is configured to acquire the intensity signal of the incident light of the lens assembly of the corresponding area (34, 36).
Regarding claim 9, Li et al. (figures 4-5) teaches wherein the controller is configured to control whether to change the optical axis direction of the lens assembly of each area independently based on a combination of the intensity signal of the incident light of the corresponding area and the human eye's position.
Regarding claim 10, Schofield et al. as modified by Sun et al. and Li et al. (figures 4-5) teaches wherein the controller is configured to determine whether the light intensity signal of the lens assembly of each area is greater than the threshold value and whether the human eye's position is in a path of the reflected light of the incident light on the lens assembly of each area; if the light intensity signal of the lens assembly of one area is greater than the threshold value and the human eye's position is in a path of the reflected light of the incident light on the lens assembly of the corresponding area, the controller controls to adjust a driving voltage of at least one of the sub-electrodes of the corresponding area to change the optical axis direction of the lens assembly of the corresponding area; if the light intensity signal of the lens assembly of one area is not greater than the threshold value and/or the human eye's position is not in a path of the reflected light of the incident light on the lens assembly of the corresponding area, the controller controls driving voltages of the sub-electrodes of the corresponding area to remain unchanged.
Regarding claim 11, Schofield et al. as modified by Sun et al. and Li et al. (figures 4-5) teaches wherein the controller is configured to determine whether the light intensity signal of the lens assembly of each area is greater than the threshold value, if the light intensity signal of the lens assembly of one area is greater than the threshold value, the controller controls to adjust driving voltages of the sub-electrodes of the corresponding area with a first parameter to change the optical axis direction of the lens assembly of the corresponding area; the controller is then configured to determine whether the human, eye's position is in a path of the reflected light of the incident light on the lens assembly of the corresponding area after adjusting the driving voltages, if the human eye's position is in the path of the reflected light of the incident light on the lens assembly of the corresponding area after adjusting the driving voltages, the controller controls to adjust the driving voltages of the sub-electrodes of the corresponding area with a second parameter to change the optical axis direction of the lens assembly of the corresponding area, wherein the first parameter and the second parameter each comprise a plurality of driving voltages applied on the plurality of sub-electrodes respectively, and the first parameter is different from the second parameter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871